IN THE SUPREME COURT OF THE STATE OF DELAWARE

    WELSEY BANES,1                                §
                                                  §   No. 261, 2018
           Petitioner Below,                      §
           Appellant,                             §   Court Below—Family Court
                                                  §   of the State of Delaware
           v.                                     §   in and for New Castle County
                                                  §
    ANDREA COSTNER,                               §   File No. CN16-01611
                                                  §   Petition Nos. 17-001661 &
           Respondent Below,                      §   17-02255
           Appellee.                              §

                                Submitted: June 26, 2018
                                Decided: July 3, 2018

                                          ORDER

         This 3rd day of July 2018, it appears to the Court that the Chief Deputy Clerk

issued a notice, by certified mail, directing the appellant to show cause why this

appeal should not be dismissed for the appellant's failure to pay the filing fee or to

file a motion to proceed in forma pauperis requesting a waiver of the fee. The

appellant has not responded to the notice to show cause within the required ten-day

period and has not paid the filing fee or filed a motion to proceed in forma pauperis.

Dismissal of the appeal is therefore deemed to be unopposed.




1
    The Court previously assigned pseudonyms to the appellants under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:



                                    /s/ Gary F. Traynor
                                    Justice




                                       2